Citation Nr: 1105093	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of right foot 
surgery.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus type 
II, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a heart disorder, to 
include as a result of exposure to herbicides or as secondary to 
diabetes mellitus type II.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary to 
diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
diabetes mellitus type II.

9.  Entitlement to service connection for vision problems, to 
include as secondary to diabetes mellitus type II.

10.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus type II.

11.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.

12.  Entitlement to service connection for hepatitis C, to 
include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	C. Kempton Letts, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2004 and November 
2004 by the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Louis, Missouri.  Jurisdiction of the Veteran's 
claims file was subsequently transferred to the RO in Oakland, 
California.

The Veteran and S.P. provided testimony before the undersigned 
Veterans Law Judge sitting at the Oakland RO in October 2010; a 
transcript of the hearing has been associated with the Veteran's 
claims file.

At the time of the Veteran's hearing, he submitted additional 
evidence consisting of a document from the internet with a waiver 
of agency of original jurisdiction (AOJ) consideration.  38 
C.F.R. 20.1304 (2010).  Therefore, the Board may properly 
consider the newly received evidence.

The Board notes that, at the October 2010 hearing, the Veteran's 
attorney indicated that he had not received a copy of the claims 
file.  In this regard, VA regulations require that such a request 
be in writing and signed by the requestor.  38 C.F.R. 1.526.  
While the Veteran's attorney seemed to suggest that he had 
requested a copy of the claims in connection with his June 2010 
appointment as the Veteran's representative, no such request is 
contained in the claims file.  

The Board also observes that the Veteran withdrew his claim of 
entitlement to service connection for residuals of right foot 
surgery in an October 2007 statement; however, such issue was 
included in the January 2010 and March 2010 supplemental 
statements of the case.  In addition, the RO certified the issue 
to the Board and, at the October 201 Board hearing before the 
undersigned Veterans Law Judge, the Veteran testified regarding 
the issue of entitlement to service connection for residuals of 
right foot surgery.  As a result of the foregoing, the Board will 
accept the entirety of the issues listed on the title page as on 
appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (VA waives objection to timeliness of substantive appeal 
by taking actions that lead the Veteran to believe that an appeal 
was perfected).

At the Veteran's October 2010 Board hearing, he raised a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and depression.  Therefore, such issue has been 
raised by the record, but has not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for diabetes 
mellitus type II, a heart disorder, hypertension, peripheral 
neuropathy of the bilateral upper extremities and the bilateral 
lower extremities, vision loss, erectile dysfunction, and 
hepatitis C, and entitlement to special monthly compensation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the VA RO.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
fails to demonstrate that the Veteran had right foot surgery 
during service.

2.  The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulations.

3.  Tinnitus is not shown to be causally or etiologically related 
to any disease, injury, or incident in service.




CONCLUSIONS OF LAW

1.  Residuals of right foot surgery were not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

3.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an April 2003 
letter, sent prior to the initial March 2004 rating decision, 
advised the Veteran of the evidence and information necessary to 
substantiate his service connection claims, as well as his and 
VA's respective responsibilities in obtaining such evidence and 
information.  Additionally, March 2006, January 2010, and March 
2010 letters informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.  

While the March 2006, January 2010, and March 2010 letters were 
issued after the initial March 2004 rating decision, the United 
States Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the Veteran's 
claim following a compliant VCAA notification letter.  Mayfield 
v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2006, January 2010, and March 2010 letters 
were issued, the Veteran's claims were readjudicated in the 
January 2007, January 2010, and March 2010 supplemental 
statements of the case.  Therefore, any defect with respect to 
the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
and personnel records, as well as VA and private treatment 
records have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  In this regard, the Board observes 
that, as relevant to his claim of entitlement to service 
connection for residuals of right foot surgery, the Veteran 
alleges that such surgery was performed aboard the USS Bon Homme 
Richard during service and that VA has failed in its duty to 
assist in obtaining records from the ship.  However, the Board 
finds that VA has met its duty to assist as naval ships do not 
keep medical records pertaining to individuals; rather, an 
individual's medical records regarding treatment aboard a naval 
ship are contained in the service treatment records.  In the 
instant case, the Veteran's service treatment records are of 
record and reveal treatment during the time period he served 
aboard the USS Bon Homme Richard.  There is no indication that 
they are incomplete or that records are otherwise missing.  
Therefore, the Board finds that VA satisfied its duty to assist 
in this regard.

Pertinent to the Veteran's claim of entitlement to service 
connection for residuals of right foot surgery, he has not been 
afforded a VA examination.  However, as will be discussed below, 
the competent, credible, and probative evidence of record fails 
to demonstrate that the Veteran underwent right foot surgery 
during service, or at any time for that matter.  Therefore, a VA 
examination to determine whether he has any residual disability 
as a result of such claimed surgery is not necessary to decide 
the claim as there is no indication that residuals of right foot 
surgery, or persistent or recurrent symptoms of such disorder, 
may be associated with the Veteran's military service.  Thus, a 
remand for examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

As relevant to his claims of entitlement to service connection 
for bilateral hearing loss and tinnitus, the Veteran was afforded 
a VA examination in March 2004 in order to ascertain the nature 
and etiology of such claimed disorders.  The Board observes that 
the Veteran's attorney argued at the October 2010 hearing that 
such examination is inadequate in that the examiner did not fully 
consider the Veteran's in-service noise exposure.  As will be 
discussed herein, the Veteran does not have a current diagnosis 
of bilateral hearing loss as defined by VA regulations and, as 
such, it is unnecessary to reach the question as to the etiology 
of a disorder with which he has not been diagnosed.  Pertinent to 
the examiner's opinion regarding the etiology of the Veteran's 
tinnitus, the Board finds that the examiner did, in fact, fully 
consider the Veteran's in-service and post-service noise exposure 
and offered an opinion with supporting rationale. Therefore, the 
Board finds that the examination is adequate for adjudicating the 
Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Right Foot Surgery

At the Veteran's October 2010 Board hearing and in documents of 
record, he claims that he had surgery on his right foot while 
serving aboard the USS Bon Homme Richard and that his current 
right foot disorder, to include pain and swelling, is residual to 
such surgery.  Therefore, he alleges that service connection for 
residuals of right foot surgery is warranted.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to his right foot.  
Moreover, such fail to show that he underwent surgery on his 
right foot during service.  In this regard, the Board observes 
that the Veteran's November 1966 discharge examination revealed 
that his feet were normal upon clinical evaluation.  
Additionally, there is no indication that he had a scar on his 
right foot.  

Post-service records reflect that, at a December 1992 VA 
examination, the Veteran's past surgical history revealed only a 
prior tonsillectomy and a removal of a lipoma from the right arm.  
There is no mention of right foot surgery.  At such time, hallux 
valgus deformity of the bilateral big toes and rule out 
degenerative joint disease were diagnosed.  

February 2003 and March 2003 VA treatment records reflect the 
Veteran's prior medical and surgical history, but there is no 
mention of right foot surgery.  An April 2003 VA treatment record 
reflects complaints of "gouty pain" of the right great toe with 
proximal joint tenderness.  A May 2004 VA treatment record 
reflects complaints of right foot pain, which the Veteran 
indicated he had for a year.  Following a physical examination, 
the assessment was rule out stress fracture versus capsulitis and 
hammer toes two to five bilaterally with right fifth digit 
adducted.  In August 2004, the Veteran reported that he has had 
right foot pain since having an operation on his right foot in 
the military and that such had increased over the prior seven 
years.  The remainder of the VA treatment records fail to reflect 
complaints regarding the right foot or any notation pertaining to 
right foot surgery.

Based on the foregoing, the Board finds that the competent, 
credible, and probative evidence of record fails to demonstrate 
that the Veteran underwent right foot surgery during service, or 
at any time, for that matter.  In this regard, while the Veteran 
is competent to report that he underwent right foot surgery 
during service, the Board finds that his statements regarding 
such surgery to be not credible as they are inconsistent with the 
other evidence of record and were made under circumstances 
indicating bias or interest.  Therefore, such statements lack 
probative value.  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

In the instant case, the Board finds that the Veteran's 
statements regarding an in-service right foot surgery to be 
inconsistent with his service treatment records.  Specifically, 
as indicated previously, his service treatment records are 
negative for a right foot surgery, or any right foot complaints, 
treatment, or diagnoses.  Moreover, upon his November 1966 
discharge examination, clinical evaluation was negative for any 
right foot symptomatology or scarring associated with surgery.  
The Board finds such evidence, made contemporaneous to service, 
to be more probative than the Veteran's statements made almost 40 
years after his service discharge and in the context of seeking a 
monetary benefit from VA.  Moreover, with the exception of a 
single self-reported instance, the Veteran's post-service 
treatment records fail to demonstrate that he had right foot 
surgery at anytime, to include during his military service.  
Specifically, as described previously, various notations of the 
Veteran's prior medical and surgical history fails to note right 
foot surgery.  Moreover, there is no notation regarding any 
specific residuals, to include scarring, from such claimed 
surgery.  Therefore, the Board finds that the Veteran's 
statements that he underwent right foot surgery during service to 
be not credible and, as such, lack probative value.

Therefore, in the absence of evidence demonstrating that the 
Veteran had right foot surgery during service, the Board finds 
that he is not entitled to service connection for any residuals 
from such surgery.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for residuals of right foot surgery.  As such, that doctrine is 
not applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

At the Veteran's October 2010 Board hearing and in documents of 
record, he contends that he was exposed to acoustic trauma in 
service as a result of his duties as an aircraft technician and 
plane captain.  Specifically, he alleges that he was exposed to 
noise while working on an aircraft carrier on the hangar and 
flight decks.  Therefore, the Veteran claims that service 
connection is warranted for bilateral hearing loss and tinnitus.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Court has held that service connection can be granted for 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  The Court has also held that VA regulations do not 
preclude service connection for  hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of bilateral hearing loss or 
tinnitus.  In this regard, his November 1964 enlistment 
examination revealed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-10
LEFT
-5
-5
-5
-5
-10

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As above audiological evaluation was 
conducted in November 1964, the Board has converted the ASA units 
to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
10
5
5
5
-5

The March 2004 VA examiner noted that such audiometric results 
indicated normal hearing bilaterally at induction into the 
military.  At the time of the Veteran's discharge examination in 
November 1966, his hearing was noted to be 15/15 on the whispered 
and spoken voice test.  The March 2004 VA examiner again noted 
that such audiometric results indicated normal hearing 
bilaterally at discharge.  

Despite the fact that the Veteran's service treatment records are 
negative for objective evidence of bilateral hearing loss or 
tinnitus, he is competent to assert the occurrence of an in-
service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Post-service treatment records are negative for any complaints, 
treatment, or diagnoses of bilateral hearing loss or tinnitus.  
VA treatment records reflect that the Veteran has been prescribed 
ear drops for ear wax.  At the Veteran's March 2004 VA 
examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
10
LEFT
15
5
10
10
15

Speech discrimination was noted to be 98 percent in the right ear 
and 96 percent in the left ear. The examiner concluded that pure 
tone test results indicated normal hearing bilaterally.  She also 
indicated that speech reception thresholds were in agreement with 
pure tone test results and word recognition scores were excellent 
bilaterally.  The examiner determined that the Veteran's hearing 
thresholds did not meet the criteria for disability under VA 
regulations. 

Based on the preceding evidence, the Board finds that the record 
fails to demonstrate a current diagnosis of bilateral hearing 
loss as defined by VA regulations.  In this regard, the Board 
observes that, relevant to both ears, there is no evidence that 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Therefore, the Board finds that, while the Veteran was exposed to 
acoustic trauma during his military service, he does not have a 
current diagnosis of bilateral hearing loss as defined by VA 
regulations.  Id.  Therefore, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the current disability 
requirement for a service connection claim is satisfied if the 
claimant has a disability at the time the claim is filed or 
during the pendency of that claim).  Accordingly, the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.

Pertinent to tinnitus, such was diagnosed by the March 2004 VA 
examiner.  Moreover, tinnitus is a disorder capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the 
remaining inquiry is whether the Veteran's tinnitus is related to 
his military service.

In this regard, the March 2004 VA examiner noted that the Veteran 
reported intermittent bilateral tinnitus.  He indicated that the 
onset was during military service and described it as a "high 
pitch tone," which occurred once or twice per month and lasted 
for about two to three minutes at a time.  The examiner noted 
that he reported that the tinnitus was noticeable, but not 
bothersome, and he had acclimated to it.  The examiner observed 
that the Veteran served in the Navy from 1964 to 1966 and 
experienced excessive noise on an aircraft carrier while working 
as an aviation electrician and plane captain.  She also noted 
that he was exposed to aircraft noise while working and gunfire 
noise during training.  Hearing protection was worn 100 percent 
on the flight deck and occasionally worn when exposed to gunfire.  
The examiner reported that, as a civilian, the Veteran worked for 
six months at a car foundry prior to military service without 
hearing protection and then again after military service for a 
few years without hearing protection.  The Veteran also worked in 
construction intermittently for five to ten years.  Additionally, 
he worked for the Parks and Recreation department and was exposed 
to lawn equipment without hearing protection.  The examiner 
further noted the Veteran worked for McDonnell-Douglas and 
Lockheed as an aviation electrician for ten years and wore 
hearing protection about ten to twenty percent of the time.  The 
Veteran denied a history of civilian recreational noise exposure.  

Following an interview with the Veteran, a review of the claims 
file, and an audiologic examination, the examiner noted that 
there was no evidence in the Veteran's service treatment records 
to support a claim of tinnitus during or shortly after military 
service.  Additionally, she observed that there was no evidence 
of acoustic damage during military service as evidenced by normal 
hearing bilaterally today.  In conclusion, the examiner opined 
that it was not at least as likely as not that any tinnitus is 
related to military service.

The Board accords great probative weight to the March 2004 VA 
examiner's opinion that the Veteran's tinnitus was not at least 
as likely as not related to military service.  In this regard, 
the examiner interviewed the Veteran, which included 
consideration of his self-reported in-service and post-service 
noise exposure; reviewed the claims file; and conducted an 
audiologic evaluation prior to offering her opinion.  Moreover, 
the examiner explained the rationale for her opinion in that she 
based her finding of no evidence of acoustic damage during 
military service on the fact that the Veteran had normal hearing 
bilaterally on current examination.  As such, the Board finds 
that the March 2004 VA examiner's opinion contained clear 
conclusions with supporting data as well as a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  Therefore, the Board accords great 
probative weight to the March 2004 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his tinnitus is related to his military service.  Lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and a 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's tinnitus and any 
instance of his military service to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service 
noise exposure and current tinnitus, the Board accords his 
statements regarding the etiology of such disorder little 
probative value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 
(1999).  The Veteran has offered only conclusory statements 
regarding the relationship between his military service and his 
tinnitus.  Moreover, the Veteran never addressed the potential 
effect his post-service occupational noise exposure has on his 
disorder or the fact that he has normal hearing on objective 
examination.  In contrast, the VA examiner took into 
consideration all the relevant facts in providing an opinion, to 
include the Veteran's in-service and post-service noise exposure.  
Moreover, the VA examiner offered a complete rationale for her 
opinion.  Therefore, the Board accords greater probative weight 
to the March 2004 VA examiner's opinion.

Additionally, to the extent that the Veteran has contended that 
he has experienced tinnitus since his service discharge, the 
Board finds such statements to lack credibility and, therefore, 
accords no probative weight to such contention.  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness.  See Caluza, supra.

In the instant case, the Board finds the Veteran's statements 
regarding continuity of symptomatology to be not credible as they 
are inconsistent with the other evidence of record and were made 
under circumstances indicating bias or interest.  Specifically, 
while the Veteran has alleged a continuity of tinnitus 
symptomatology, his in-service and post-service medical records 
are negative for any complaints of tinnitus.  While the Board 
cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
the Board may, however, in the present case, consider a lack of 
contemporaneous medical evidence as one factor in determining the 
credibility of lay evidence for tinnitus.   Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this 
regard, the Board notes that, while the Veteran initially filed a 
claim for pension in August 1992, he did not report tinnitus as 
one of his claimed disabilities.  Moreover, at a January 1992 VA 
examination, the Veteran failed to report tinnitus and such was 
not noted on examination.  Therefore, as the Veteran did not 
report tinnitus until his February 2003 claim for VA benefits and 
the only report of such to a medical provider is at his March 
2004 VA examination, which was scheduled in connection with his 
pending claim, the Board finds that the evidence as a whole is 
not consistent with his lay assertions as to continuity of 
symptomatology.  Specifically, the Veteran's current statements, 
made in connection with his pending claim for VA benefits, that 
he has had tinnitus since service are inconsistent with the 
contemporaneous evidence.  Therefore, the Veteran's lay 
assertions of continuity of tinnitus symptomatology are less 
credible and persuasive in light of the other evidence of record, 
and are, in fact, outweighed by this evidence.  Consequently, 
based on the foregoing evidence, the Board finds that the 
Veteran's statements regarding continuity of tinnitus 
symptomatology to be not credible.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  As such, that doctrine 
is not applicable in the instant appeal, and his claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of right foot surgery is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the remainder of the Veteran's claims, the Board finds 
that a remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide his 
claims so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claims of entitlement to service 
connection for diabetes mellitus type II and complications, a 
heart disorder, and hepatitis C, the Board observes that he has 
alleged that such are the result of in-service exposure to 
herbicides.  Specifically, at the Veteran's October 2010 Board 
hearing and in documents of record, he alleged that he was 
exposed to Agent Orange while serving aboard the USS Bon Homme 
Richard (CVA-31) and the USS Ticonderoga in the waters of 
Republic of Vietnam and when he set foot in Vietnam on numerous 
occasions.  The evidence of record, to include the Veteran's 
service treatment and personnel records, fails to demonstrate 
that he, in fact, set foot in Vietnam.  Moreover, the National 
Personnel Records Center (NPRC) indicated in June 2003 that, 
while the Veteran served aboard the USS Bon Homme Richard, which 
was in the official waters of Vietnam at times, there was no 
conclusive proof that the Veteran was in-country.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2009); see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory 
interpretation of "service in the Republic of Vietnam" to 
include "only service on land, or on an inland waterway").  
However, at his October 2010 Board hearing, the Veteran indicated 
that he went ashore to DaNang on more than one occasion between 
August 1965 and November 1965 to work on aircraft.  He indicated 
that other servicemembers, H.L., E.P., and Lt. J.G. W., could 
verify this fact.  

Therefore, the Board finds that a remand is necessary in order 
for the AOJ to attempt to verify if the USS Ticonderoga entered 
the inland waters of Vietnam during the Veteran's military 
service.  Additionally, the AOJ should attempt to verify if the 
Veteran set foot in Vietnam by requesting the USS Bon Homme 
Richard's logs, ship history, or any other daily, monthly, or 
yearly record with regard to its time off the coast of Vietnam 
for the time period from August 1965 to November 1965 from the 
U.S. Naval Historical Center, the NPRC, and/or any other 
appropriate facility.  Additionally, while on remand, the Veteran 
and his attorney are advised that they may submit statements from 
any individuals who may verify his visitation to Vietnam during 
such time period, including  H.L., E.P., and Lt. J.G. W.  In this 
regard, the Board notes that the Veteran's attorney indicated at 
the October 2010 hearing that it was VA's responsibility to seek 
statements from these former servicemembers.  However, VA's duty 
to assist extends only to obtaining records.  Specifically, VA 
regulations provide that, in a claim for disability compensation, 
VA will make efforts to obtain the claimant's service medical 
records; other relevant records pertaining to the claimant's 
active military, naval or air service that are held or maintained 
by a governmental entity; VA medical records or records of 
examination or treatment at non-VA facilities authorized by VA; 
and any other relevant records held by any Federal department or 
agency.  Additionally, VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department or 
agency, to include records from State or local governments, 
private medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1), 
(2), (3).  There is no duty on behalf of VA to seek statements 
from former servicemembers.  Moreover, divulging any information, 
if in fact in the possession of VA, regarding other 
servicemembers without their consent would violate the Privacy 
Act.  Therefore, the Veteran and his attorney are advised that 
they may submit statements from any individuals who may verify 
his visitation to Vietnam during such time period, including  
H.L., E.P., and Lt. J.G. W.

Additionally, while the Veteran was advised of the information 
and evidence necessary to substantiate his claim of entitlement 
to service connection for diabetes mellitus type II and any 
possible diabetic complications in the April 2003 VCAA letter, 
the Veteran was never specifically advised as to the information 
and evidence necessary to substantiate such claims on a secondary 
basis.  Moreover, as relevant to the Veteran's claim of 
entitlement to service connection for erectile dysfunction, he 
was never provided VCAA notice as to the information and evidence 
necessary to substantiate such claim.  In this regard, the Board 
observes that, in addition to the April 2003 VCAA letter 
pertaining to any possible diabetic complications, a June 2003 
VCAA letter addressed the issue of entitlement to compensation 
for loss of use of a creative organ, but did not specifically 
include erectile dysfunction.  Therefore, in order to ensure that 
the Veteran has received all necessary VCAA notice, while on 
remand, the Veteran should be provided proper VCAA notice as to 
how to substantiate his claims of entitlement to service 
connection for a heart disorder, hypertension, peripheral 
neuropathy of the bilateral upper extremities, peripheral 
neuropathy of the bilateral lower extremities, vision problems, 
and erectile dysfunction as secondary to diabetes mellitus type 
II.

Additionally, relevant to all issues on appeal, the record 
reflects that the Veteran currently receives treatment through 
the VA facilities located in Sacramento, California, and St. 
Louis, Missouri.  The most recent VA treatment records contained 
in the claims file are dated in February 2010.  Moreover, as 
relevant to his diabetes mellitus and hypertension, he indicated 
in May 2003 that he received treatment for such disorders from 
Kaiser Permanente from 1978 to the present.  Therefore, while on 
remand, the Veteran should be requested to identify any 
additional treatment records relevant to his claims on appeal, 
and any such records, to include those from Kaiser Permanente 
dated from 1978 to the present as well as the Sacramento and St. 
Louis VA facilities dated from February 2010 to the present, 
should be obtained for consideration in his appeal.

The Board notes that the Veteran's claims for service connection 
for his diabetic complications are inextricably intertwined with 
his claim of entitlement to service connection for diabetes 
mellitus type II.  Likewise, his claim of entitlement to special 
monthly compensation for loss of use of a creative organ is 
inextricably intertwined with his claim of entitlement to service 
connection for erectile dysfunction.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim for 
the second issue).  Therefore, consideration of these issues is 
deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for a heart disorder, hypertension, 
peripheral neuropathy of the bilateral upper 
extremities, peripheral neuropathy of the 
bilateral lower extremities, vision problems, 
and erectile dysfunction as secondary to 
diabetes mellitus type II.

2.  Advise the Veteran and his attorney that 
they may submit statements from any 
individuals who may verify his visitation to 
Vietnam during the time period from August 
1965 to November 1965, including H.L., E.P., 
and Lt. J.G. W.

3.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from Kaiser Permanente dated from 1978 
to the present as well as the Sacramento and 
St. Louis VA facilities dated from February 
2010 to the present.  

All reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  Contact NPRC and/or any other appropriate 
facility and request information regarding 
whether USS Ticonderoga entered the inland 
waters of Vietnam during the period from 
November 1964 to November 1966.  If a search 
of available records for corroborating 
evidence leads to negative results, VA should 
notify the Veteran and his attorney and 
afford them the opportunity for response.

5.  Contact the U.S. Naval Historical Center, 
805 Kiddler Breeze St. SE, Washington Navy 
Yard, Washington, D.C. 20374-5060, NPRC, 
and/or any other appropriate facility and 
request the ship's logs, ship history, or any 
other daily, monthly, or yearly record of the 
Bon Homme Richard with regard to its time off 
the coast of Vietnam for the time period from 
August 1965 to November 1965.   The 
facilities should be requested to conduct a 
search of all available and appropriate 
sources, and provide any information which 
might corroborate the Veteran's claim that 
ashore to DaNang on more than one occasion 
between August 1965 and November 1965 to work 
on aircraft.  If a search of available 
records for corroborating evidence leads to 
negative results, VA should notify the 
Veteran and his attorney and afford them the 
opportunity for response.

6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


